        CASE 0:20-cv-02030-NEB-TNL Doc. 58 Filed 10/12/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 JAMES CARSON and ERIC LUCERO,                Case No. 20‐CV‐2030 (NEB/TNL)

                    Plaintiffs,

 v.                                                       ORDER

 STEVE SIMON in his official capacity as
 Secretary of State of the State of
 Minnesota,

                    Defendant,

 and

 ROBERT LAROSE, TERESA MAPLES,
 MARY SANSOM, GARY SEVERSON,
 and MINNESOTA ALLIANCE FOR
 RETIRED AMERICANS EDUCATION
 FUND,

        Intervenor Defendants.




       IT IS HEREBY ORDERED that the Court’s order on the Motion for Preliminary

Injunction (ECF No. 56) filed on October 11, 2020 is hereby VACATED to allow for an

amendment.

Dated: October 12, 2020                     BY THE COURT:

                                            s/Nancy E. Brasel
                                            Nancy E. Brasel
                                            United States District Judge
